Title: Verses from A Pocket Almanack, 1744
From: Franklin, Benjamin
To: 


The 1741 issue of A Pocket Almanack had proved so successful that Franklin continued for some years to publish it. Only about two inches by four in size, it sometimes appeared in red and black ink and some copies had interleaved blank pages, to make them practical memorandum books. These pocket almanacs carried astronomical data, weather forecasts, dates of courts’ sitting, fairs, Quaker meetings, and royal birthdays, but no introduction, verses, or aphorisms. An exception was the almanac of 1744, in which there were three stanzas, one or two of which were repeated in several subsequent issues.
 

War begets Poverty,
Poverty Peace;
Peace makes Riches flow,
(Fate ne’er doth cease.)
Riches produce Pride,
Pride is War’s Ground;
War begets Poverty, &c.
The World goes round.


  Rules for computing Expence.
Compute the Pence but of One Day’s Expence;
So many Pounds, Angels, Groats and Pence,
Are spent in one whole Year’s Circumference. Or,
One Week’s Expence in Farthings, makes appear
The Shill. & Pence expended in a Year.
Virtue was reckon’d the chief Thing of Old;
Now lies all Merit in Silver and Gold:
Virtue has lost its Regard in these Times,
While Money, like Charity, covers all Crimes.

